Judgment, Supreme Court, New York County (Michael Sonberg, J.), rendered May 25, 2010, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree and attempted burglary in the second degree, and sentencing him to concurrent terms of one year, unanimously affirmed.
By pleading guilty, defendant waived his contention that the grand jury proceedings were impaired by the prosecutor’s failure to introduce alleged exculpatory portions of his statement (see People v Hansen, 95 NY2d 227 [2000]; People v Bishop, 1 AD3d 112 [2003], lv denied 1 NY3d 568 [2003]). In any event, the alleged errors did not rise to the level of impairment of the integrity of the grand jury proceedings and did not warrant the exceptional remedy of dismissal of the indictment or a count thereof (see People v Huston, 88 NY2d 400, 410 [1996]; People v Darby, 75 NY2d 449, 455 [1990]). Concur — Friedman, J.P., DeGrasse, Freedman and Abdus-Salaam, JJ.